Citation Nr: 0305987	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  98-17 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the calculated amount 
of $13,069, to include whether the overpayment was properly 
created.


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946 and from April 1948 to July 1956.  The appellant is his 
wife and fiduciary.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 1998 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the Muskogee, Oklahoma Regional Office 
(RO).  The Board remanded this matter to the RO in March 2000 
for additional development.  The RO complied with the remand 
instructions and has returned the case to the Board for 
further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The appellant was at fault in the creation of the 
overpayment because she failed to report countable income.  

3.  Recovery of the overpayment at issue would result in 
undue economic hardship to the appellant and the veteran.




CONCLUSION OF LAW

Waiver of recovery of an overpayment of VA benefits in the 
calculated amount of $13,069, would not be against the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. §§ 1.963, 1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the appellant of evidence 
and information necessary to substantiate her claim and 
inform her whether she or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the appellant was 
informed of the evidence needed to substantiate her claim by 
means of the RO decision, the Statement of the Case, and the 
Supplemental Statement of the Case.  In addition, in various 
letters, the RO informed the appellant of the criteria for 
the receipt of pension benefits, and of her responsibility to 
provide accurate financial information.  Therefore, the Board 
finds that the notice requirements of 38 U.S.C.A. § 5103 of 
the new statute have been met. 

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO obtained 
and considered the relevant financial information submitted 
by the appellant.  The RO also followed the directions of the 
Board remand and confirmed the appellant's additional income.  
Unlike most VA claims, a claim for waiver of recovery of an 
overpayment does not necessitate the obtaining of medical 
records and opinions.  Finally, the appellant did not request 
a personal hearing.  Therefore, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA. 

The question of whether a debt was properly created is 
integral to the issue of whether entitlement to waiver of 
recovery of a given indebtedness may be granted.  See Schaper 
v. Derwinski, 1 Vet. App. 430, 434 (1991).  To that end, the 
Board remanded this case to the RO in March 2000 for further 
clarification as to the nature of the veteran's previously 
undisclosed income.  By means of an audit, the RO confirmed 
that the income represented countable interest income.  
Because the Board is now satisfied that the overpayment at 
issue was properly created, that question need not be 
examined further.

The record shows that the veteran was initially awarded 
nonservice-connected pension effective from December 1, 1992.  
The veteran also was determined to be incompetent and the 
appellant was designated as his fiduciary.  The overpayment 
at issue arose because the veteran's countable income for 
pension purposes was charged with the sum of $13,730 for the 
period beginning March 1, 1995 and ending March 31, 1996.  
This figure represented what the RO construed as income from 
an individual retirement account held in the veteran's name 
at the Amquest Bank in Duncan, Oklahoma.  A computer printout 
regarding this account indicated that it had a balance of 
$13,719.09 as of January 23, 1995, and that interest in the 
amount of $11.56 also had accrued of that date.  The account 
was apparently redeemed at that time; the redemption value 
was $13,522.61 after the principal had been reduced by the 
amount of a penalty totaling $208.04.  

The law provides that recovery of an overpayment of VA 
benefits shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the debtor.  
38 C.F.R. § 1.963(a) (2002).  In the present case, the RO 
found that the appellant had not demonstrated fraud, willful 
misrepresentation, or bad faith in the creation of the 
overpayment now at issue.  Notwithstanding this, however, the 
Board must render an independent determination on this point.  
See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  The Board 
has reviewed the record, and finds no evidence that the 
appellant sought to deceive or to seek unfair advantage of 
VA, and as such, no legal bar to the benefit sought is 
present.  As such, the sole remaining question is whether a 
recovery of the overpayment would be against equity and good 
conscience.

According to the law, there shall be no recovery of an 
indebtedness under laws administered by the Secretary of 
Veterans Affairs when it is determined that such recovery 
would be against equity and good conscience.  See 38 U.S.C.A. 
§ 5302(a) (West 1991).  The phrase "equity and good 
conscience" means arriving at a fair decision between the 
obligor and the government.  See 38 C.F.R. § 1.965(a) (2002).  
In making such a decision, the factors to be considered 
include the fault of the debtor, the fault of the VA, whether 
collection of the debt would deprive the debtor of life's 
basic necessities, whether withholding all or part of the 
appellant's monetary benefits by way of recoupment would 
nullify the objective for which such benefits were intended, 
whether failure to make restitution would result in unfair 
gain to the debtor, and whether the debtor's reliance on VA 
benefits resulted in her relinquishment of a valuable right 
or her incurrence of a legal obligation.

In considering these standards, the Board finds that the VA 
was not at fault in creating the overpayment.  In March 1998, 
the RO timely informed the appellant that it proposed to 
reduce or terminate the veteran's pension benefits because of 
the additional income received from his accounts at Amquest 
Bank in 1995.  The Board finds that, if any fault is present 
in this case, it would be on the part of the appellant in 
failing to report the additional income in a timely manner.  
The appellant had been cautioned to report all income when 
she was previously granted a waiver of recovery of an 
overpayment.

However, with regard to the other elements of equity and good 
conscience, the Board has reviewed the appellant's financial 
status reports and finds that collection of the debt would 
seriously impair the appellant's ability to obtain 
necessities such as food, clothing, shelter, and medical 
care.  The appellant's reported monthly expenses are 
generally the same as, or exceed, her reported monthly 
income.  The record shows that the veteran resides at a 
nursing home which incurs a significant financial obligation 
on the part of the appellant.  In addition, both the veteran 
and the appellant are of advanced age and compromised health 
and have substantial medical expenses.  Financial hardship is 
thus apparent from the record and collection of the 
indebtedness at issue would subject the appellant to undue 
economic hardship.

In view of the foregoing, the Board concludes that collection 
of the indebtedness at issue in this appeal would violate the 
principles of equity and good conscience.  As such, the Board 
need not address the question of whether the appellant was 
unjustly enriched by her receipt of VA pension benefits, or 
the question of whether she relinquished a valuable right or 
otherwise incurred a legal obligation in choosing to receive 
pension benefits from VA.  Accordingly, the appeal is 
granted.




ORDER

Waiver of recovery of an overpayment of improved disability 
pension benefits in the calculated amount of $13,069, is 
granted.




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.



 

